           Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 1 of 7


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   CATHERINE L. COONTZ,               )                     Case No.: 1:20-cv-01379 NONE JLT
                                        )
12            Plaintiff,                )                     SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                                        )
13        v.                            )
                                        )                     Pleading Amendment Deadline: 3/15/2021
14   ASTORA WOMEN’S HEALTH LLC, et al., )
                                        )                     Discovery Deadlines:
15            Defendants.               )                           Initial Disclosures: 2/8/2021
                                        )                           Non-Expert 11/1/2021
16                                                                  Expert: 2/15/2022
17                                                                  Mid-Discovery Status Conference:
                                                                    5/3/2021 at 8:30 a.m.
18
                                                              Non-Dispositive Motion Deadlines:
19                                                                  Filing: 3/15/2022
20                                                                  Hearing: 4/12/2022

21                                                            Dispositive Motion Deadlines:
                                                                     Filing: 4/26/2022
22                                                                   Hearing: 6/7/2022
23
                                                              Pre-Trial Conference:
24                                                                   8/2/2022 at 8:30 a.m.
                                                                     Courtroom 4
25   ///

26
27            1
             The Court finds the information provided in the Joint Scheduling Report and Scheduling Conference
28   Worksheet (Doc. 12) is sufficient to schedule the matter without a hearing. Thus, the scheduling conference set
     for December 18, 2020 is VACATED.

                                                          1
          Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 2 of 7


1    I.      Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing

2            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

3    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial before a District

4    Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case set on the

5    same date until a courtroom becomes available.

6            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

7    of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

8    criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

9    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

10   Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

11   Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

12           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

13   States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

14   Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance notice

15   before the case is reassigned to an Article III District Court Judge from outside of the Eastern District.

16           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

17   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

18   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

19   whether they will consent to the jurisdiction of the Magistrate Judge.

20   II.     Pleading Amendment Deadline

21           Any requested pleading amendments are ordered to be filed, either through a stipulation or

22   motion to amend, no later than March 15, 2021.

23   III.    Discovery Plan and Cut-Off Date

24           The parties have agreed to produce initial disclosures that are consistent with the MDL Court’s

25   Pretrial Order #239, which includes a fact sheet for Plaintiff and Defendants. (Doc. 12 at 4) Pursuant

26   to the agreement of the parties, Plaintiff’s Fact Sheet SHALL be served no later than January 8, 2021,

27   and Defendants’ Fact Sheet SHALL be served within thirty days of the date of receipt of Plaintiff’s

28   Fact Sheet, or no later than February 8, 2021.


                                                          2
       Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 3 of 7


1             The parties are ordered to complete all discovery pertaining to non-experts on or before

2    November 1, 2021, and all discovery pertaining to experts on or before February 15, 2022.

3             The parties are directed to disclose all expert witnesses2, in writing, on or before November 30,

4    2021, and to disclose all rebuttal experts on or before December 14, 2021. The written designation of

5    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

6    and (C) and shall include all information required thereunder. Failure to designate experts in

7    compliance with this order may result in the Court excluding the testimony or other evidence offered

8    through such experts that are not disclosed pursuant to this order.

9             The written designation of retained and non-retained experts shall be made pursuant to Fed.

10   R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and shall include all information required thereunder.

11   Failure to designate experts in compliance with this order may result in the Court excluding the

12   testimony or other evidence offered through such experts that are not disclosed pursuant to this order.

13            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

14   experts and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

15   included in the designation. Failure to comply will result in the imposition of sanctions, which may

16   include striking the expert designation and preclusion of expert testimony.

17            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

18   disclosures and responses to discovery requests will be strictly enforced.

19            A mid-discovery status conference is scheduled for May 3, 2021 at 8:30 a.m. before Judge

20   Thurston at the United States Courthouse located at 510 19th Street, Bakersfield, California. Counsel

21   SHALL file a joint mid-discovery status conference report one week before the conference. Counsel

22   also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement

23   SHALL outline the discovery counsel have completed and that which needs to be completed as well as

24   any impediments to completing the discovery within the deadlines set forth in this order. Counsel

25   SHALL discuss settlement and certify that they have done so. Counsel may appear via teleconference

26   by dialing (888) 557-8511 and entering Access Code 1652736, provided the Magistrate Judge's

27
              2
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s
     opinions in this regard.

                                                                3
           Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 4 of 7


1    Courtroom Deputy Clerk receives a written notice of the intent to appear telephonically no later than

2    five court days before the noticed hearing date.

3    IV.      Pre-Trial Motion Schedule

4             All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

5    than March 15, 2022,3 and heard on or before April 12, 2022. Non-dispositive motions are heard

6    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

7    Courthouse in Bakersfield, California.

8             No motion to amend or stipulation to amend the case schedule will be entertained unless it

9    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

10   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

11   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

12   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

13   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

14   obligation of the moving party to arrange and originate the conference call to the court. To schedule

15   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

16   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

17   with respect to discovery disputes or the motion will be denied without prejudice and dropped

18   from the Court’s calendar.

19            Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

20   8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

21   receives a written notice of the intent to appear telephonically no later than five court days before the

22   noticed hearing date.

23            All dispositive pre-trial motions shall be filed no later than April 26, 2022, and heard no later

24   than June 7, 2022, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel shall comply

25   with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

26   ///

27
28            3
                Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery of
     the dispute, but in not later than 30 days after the expiration of the non-expert discovery deadline.

                                                              4
           Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 5 of 7


1    V.       Motions for Summary Judgment or Summary Adjudication

2             At least 21 days before filing a motion for summary judgment or motion for summary

3    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

4    to be raised in the motion.

5             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

6    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

7    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

8    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

9    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

10            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

11   statement of undisputed facts at least five days before the conference. The finalized joint statement of

12   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

13   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

14   statement of undisputed facts.

15            In the notice of motion, the moving party SHALL certify that the parties have met and

16   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

17   Failure to comply may result in the motion being stricken.

18   VI.      Pre-Trial Conference Date

19            August 2, 2022 at 8:30 a.m. in Courtroom 4.

20            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

21   The parties are further directed to submit a digital copy of their pretrial statement in Word format via

22   email at NONEorders@caed.uscourts.gov.

23            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

24   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

25   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

26   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

27   Court to explain the nature of the case to the jury during voir dire.

28   ///


                                                        5
           Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 6 of 7


1    VII.     Settlement Conference

2             The parties may file a joint written request for a settlement conference if they believe that such

3    a conference would be fruitful.

4    VIII. Request for Bifurcation, Appointment of Special Master, or other

5             Techniques to Shorten Trial

6             Not applicable.

7    IX.      Related Matters Pending

8             There are no pending related matters.

9    X.       Compliance with Federal Procedure

10            All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

11   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

12   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

13   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of Civil

14   Procedure and the Local Rules of Practice for the Eastern District of California.

15   XI.      Effect of this Order

16            The foregoing order represents the best estimate of the court and counsel as to the agenda most

17   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

18   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

19   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

20   subsequent status conference.

21            The dates set in this order are firm and will not be modified absent a showing of good

22   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

23   contained herein will not be considered unless they are accompanied by affidavits or

24   declarations, and where appropriate attached exhibits, which establish good cause for granting

25   the relief requested.

26   ///

27   ///

28   ///


                                                         6
      Case 1:20-cv-01379-NONE-JLT Document 19 Filed 12/17/20 Page 7 of 7


1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   December 16, 2020                           /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    7
